Abatement Order filed August 12, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00634-CV
                                 ____________

                  POWELL DORFAYE, ET AL, Appellants

                                       V.

       BRECKENRIDGE AT CITY VIEW APARTMENTS, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                     Trial Court Cause No. 1064270

                           ABATEMENT ORDER

      Notice was filed on August 10, 2015 that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on July 29, 2015, Shalonda Denise
Boudreaux, petitioned for voluntary bankruptcy protection in the United States
Bankruptcy Court under case number 15-33972. A bankruptcy suspends the appeal
from the date when the bankruptcy petition is filed until the appellate court
reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.
Accordingly, we ORDER the appeal abated.
      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM